—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered March 26, 1996, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. The facts have been considered and are determined to have been established.
We agree with the defendant that the testimony presented at the Hinton hearing (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911), was insufficient to support the closure of the courtroom (see, People v Martinez, 82 NY2d 436). Accordingly, the trial court erred in sealing the courtroom during the testimony of the two undercover officers, and a new trial must *416be held (see, People v Martinez, 250 AD2d 708; People v Parrish, 224 AD2d 553; People v Alvarado, 223 AD2d 712; People v Smith, 216 AD2d 335).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review (see, CPL 470.05 [2]). Bracken, J. P., Thompson, Joy and Luciano, JJ., concur.